ORDER

This matter came before the Court on the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Com*250mission of Maryland and Respondent, Richard Morris Gum-mere, pursuant to Maryland Rule 16-722, in which the Respondent admits that he violated Rule 4.1 and Rule 8.4(c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct. The Court, having considered the Petition and the record herein, it is this 29th day of January, 2016.
ORDERED, that Respondent, Richard Morris Gummere. be and he is hereby disbarred from the practice of law in the State of Maryland: and it is further
ORDERED, that the Clerk of this Court shall remove the name of Richard Morris Gummere from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).